DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered but they are not persuasive. The amendment to recite “results” instead of “outputs” does not cure the question of clarity.  It remains unclear specifically which “outputs” or “results” obtained using the derived mathematical expression are determined to be sufficiently similar.  Examiner suggests amending to clarify such as “whether the outputs obtained using the derived mathematical expression…” or “whether each of the outputs obtained using the derived mathematical expression …” or “whether a selection of the outputs obtained using the derived mathematical expression …” or similar.

Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered by are not persuasive.
Applicant asserts that claim 1 under Alice Step 2A prong 1 is directed to “system including a computer operating as an Ising machine and including Ising machine data input apparatus”, and that the claim recites a memory, at least one processor performing functions, and does not recite mental processes (Remarks p. 8).  Applicant asserts that the claim recites no mathematical relationship, formula or calculation but is instead directed to specific improvements of a system of inputting an input expression 
Applicant further asserts that claim 1 under Alice Step 2A prong 2 is integrated into a practical application by providing a more efficient formulation which addresses input optimization versus being performed by a human, which allows the solving of the optimization problem more quickly (Remarks, p. 9).
Applicant further asserts under Step 2B that the claims amount to significantly more than the abstract idea because in addition to features asserted in steps 2A prong 1 and prong 2, the following additional features amount to significantly more: “derives a mathematical expression … by fitting a first subset of the dataset created to coefficients of an exemplary mathematical expression in the format suitable for inputting into the Ising machine but also tests, using a second subset of the dataset created, to assess whether the derived mathematical expression meets a preset quality metric”.

Examiner respectfully disagrees.  Under step 2A prong 1, although the claim recites “system including a computer operating as an Ising machine and including Ising machine data input apparatus”, and that the claim recites a memory, at least one processor, the claim also recites mathematical concepts and mental processes.  The steps of deriving a mathematical expression …, testing, using a second subset of the dataset … to assess whether the derived mathematical expression meets a preset quality metric, and outputting the derived mathematical expression … when the derived mathematical expression is assessed as meeting the preset quality metric, wherein the conversion process is repeated using a different input expression representing the 
Furthermore, under Step 2A prong 2, as to the assertion that the claim results in a more efficient formulation which addresses input optimization versus being performed by a human, which allows the solving of the optimization problem more quickly, any purported improvement is as a direct result of the abstract idea, the mathematical concepts and mental processes.  No claimed improvement is apparent as a result of an additional element, such as from the Ising machine itself.  No particular mechanism is 
	Finally, under the Step 2B analysis, the further elements asserted as to a combination of elements that amount to significantly more similarly comprise the abstract idea.  The innovative concept is within the abstract idea, and when taken in consideration as a whole merely amounts to performing some math and mental processes and “apply it” in on a computer.  See Federal Register, p. 55, middle column last bullet. 

Claim Objections
Claims 1-12 are objected to because of the following informalities.  
Claim 1 line 6 recites “an Ising machine”.  For antecedent basis reasons, this should recite “the Ising machine”.  Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “whether results obtained using the derived mathematical expression are sufficiently similar to results obtained using the input expression”.  It is unclear whether “results obtained using the derived mathematical expression” are the same results as “the derived mathematical expression” being output in claim 1 line 17 or a different result.  Examiner suggests amending to clarify such as “whether the outputs obtained using the derived mathematical expression…” or “whether each of the outputs obtained using the derived mathematical expression …” or “whether a selection of the outputs obtained using the derived mathematical expression …” or similar.  Claims 7-9 inherit the same deficiency as claim 6 by reason of dependence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical Concepts and Mental Processes.  Steps to carry out a conversion process to convert an input expression to a format suitable for inputting into an Ising Machine include mathematical concepts, i.e., deriving a mathematical expression …, testing, using a second subset of the dataset … to assess whether the derived mathematical expression meets a preset quality metric, and outputting the derived mathematical expression … when the derived mathematical expression is assessed as meeting the preset quality metric, wherein the conversion process is repeated using a different input expression representing the optimization problem when the derived mathematical expression is assessed as failing to meet the present quality metric. Converting an input expression that represents an optimization problem from one format to another is a mathematical concept.  See Benson v. Gottschalk. Furthermore the steps in the conversion recite specific mathematical concepts, i.e., deriving a mathematical expression.  Furthermore, the specification p. 11 describes the testing of the dataset as being performed using aggregation techniques such as a sum, average, RMS, etc.  These are mathematical calculations involving mathematical formulas.  Furthermore, the outputting step is described in the drawings figure 8 based on a comparison function relative to a threshold.  This is a mathematical function.  The step of receiving an input expression, representing an optimization problem, in a format unsuitable for input into an Ising machine, formulation of the input expression having been guided by a human user 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system comprising a memory, at least one processor coupled to the memory, and the process by the processor of input, and output with respect to the above analyzed abstract steps.   This recitation does no more than generally link the additional elements to the Mathematical Concepts and Mental Processes in a manner that in effect merely recites “apply it” on a system comprising a memory and a processor.  At most these elements merely recite insignificant extra-solution activity to the recited Mathematical Concepts and Mental Processes.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the Mathematical Concepts and ordering of Mental Processes for carrying out a conversion processes to convert an optimization problem from one format to another.  As claimed, no technological innovation is apparent in technology, i.e., the processor or memory, or in the elements of implementation, beyond Computer Organization and Design, the Hardware/Software Interface, Elsevier, 3rd ed., 2005 (hereinafter “Patterson”).  Patterson discloses various architectures and approaches for implementing mathematical concepts on a computer (Ch 3).  Furthermore the figure on p. 159 depicts the classic components of the computer to perform these tasks including a processor coupled to a memory receiving inputs, performing operations, and outputting results.   For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-12 are rejected for at least the reasons cited with respect to claim 1.  Claims 2, and 4-12 merely further limit claim 1 limitations with further mathematical concepts (claim 2, 4, and 6-11), or with further mental processes (claim 5, and 12).  Claims 2, and 4-12 recite no further additional elements that would require further analysis under Step 2A prong 2 and Step 2B. 
Claim 3 recites the following additional element: the dataset is created by a software interpreter.  Under the Step 2A prong 2 analysis, use of a software interpreter to create the dataset is merely an insignificant extra solution activity.  Under the Step 2B analysis, the additional element comprises well understood, routine and conventional activity.  See e.g. J. Hennessy, Computer Architecture: A Quantitative Approach, 3rd edition, 2003 (hereinafter “Hennessy”).  Hennessy describes the purpose of a software 
For these reasons claims 2-12 do not amount to significantly more than the abstract idea.

Claims 13 is directed to a method that would be practiced by the apparatus of claim 1.  All steps recited in the method of claim 13 are performed by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 13.

Claims 14 is directed to a machine-readable storage medium storing instructions executable by the apparatus of claim 1.  All steps recited in the method of claim 14 are performed by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182